El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
El Pueblo de Puerto Rico entabló demanda solicitando la expedición de un mandamiento de injunction y otros remedios de conformidad con una ley de la Legislatura Insular intitu-lada “Ley para proteger el comercio contra coacciones y monopolios”, aprobada en 14 de marzo de 1907 (Leyes de ese año, pág. 328). La corte de distrito expidió una orden restrictiva provisional y una orden para mostrar causa por la cual la misma no debía continuar en vigor. En respuesta a la orden para mostrar causa los demandados impugnaron la jurisdicción de la corte y solicitaron se anulara la orden restrictiva provisional. La corte se negó a esto basada en el caso de Dávila v. Corte de Distrito de Mayagües, 43 D.P.R. 554.
En el caso de Dávila este tribunal, refiriéndose a su deci-sión anterior en el caso de El Pueblo v. Galanes, 15 D.P.R. 390, dijo:
“Al tiempo de ese fallo, esta Corte tenía alguna idea de que Puerto Rico, aunque no un territorio incorporado, debía ser con-*727siderado como un territorio de los Estados Unidos, al que podrían ser aplicables los estatutos generales. Después de las decisiones de la Corte Suprema de los Estados Unidos en los casos de People v. Muratti, 245 U. S. 639; y Balzac v. Porto Rico, 258 U. S. 298, creemos que la jurisprudencia establece que Puerto Rico, aunque orga-nizado, no es un territorio incorporado.
“En cada una de nuestras leyes orgánicas aparece lo'siguiente:
“ ‘Las leyes estatutarias de los Estados Unidos que no sean lo-calmente inaplicables, salvo lo que en contrario se dispusiere en la presente, tendrán el mismo efecto y validez en Puerto Rico que en los Estados Unidos, excepción hecha de las leyes de rentas inter-nas . . .’ Art. 14 del Acta Foraker; Art. 9 del Acta Jones.
“Bajo las precitadas decisiones de la Corte .Suprema de los Es-tados Unidos, una ley general de los Estados Unidos 'aplicable a los ‘territorios’ no incluiría un territorio no incorporado como Puerto Rico a menos que el Congreso manifestara tal intención. El caso de González v. People of Porto Rico, 51 Fed. (2d) 61, también pa-rece ser 'aplicable.
“Convenimos con la corte inferior en que la Ley Sherman no es aplicable a Puerto Rico por sus términos. Nada hallamos en sus disposiciones que demuestre que el Congreso tuvo la intención de abarcar un delito perpetrado en Puerto Rico.”
La Ley Sherman, suplementada como lo fue en 1914 por la Ley Clayton, cubre todo el campo de la ley local. La cuestión en controversia es si la misma es o no ‘ Vocalmente inaplicable.” Después de haber hecho una ulterior conside-ración del asunto nos es imposible adherirnos a la conclusión llegada en el caso de Dávila v. Corte de Distrito.
Es “Ley establecida que Puerto Pico, aunque territorio organizado, no es un territorio incorporado.” De ello no se desprende que “las leyes estatutarias de los Estados TJnidos” deben considerarse como “loealmente inaplicables” en ausen-cia de una intención contraria de parte del Congreso al tiempo de aprobar la ley en cuestión.
En Balzac v. People of Puerto Rico, 258 U. S. 298, la cuestión a resolver fue “si aquella parte de la Enmienda VI a la Constitución que provee que en todas las causas crimi-nales el acusado tendrá derecho a ser juzgado pronta y públi-*728camente por un jurado imparcial del estado y distrito donde se hubiera cometido el delito, cuyo distrito será previamente reconocido por la ley, era aplicable a Puerto Rico.” Ya se babía resuelto que ésta y otras disposiciones constitucionales relativas a juicios por jurado eran aplicables, bien ex proprio vigore o como resultado de acción congresional, a procesos criminales en los “territorios de los Estados Unidos,” pero que no tenían el efecto de limitar los poderes del Congreso al legislar para territorios no incorporados. Más de 15 años antes de la fecha en que se emitió la decisión en el caso de Balzac v. People of Puerto Rico y más de una década antes de aprobarse la Ley Jones, la Corte Suprema, en Rassmussen v. United States, 197 U. S. 516, 519, había dicho:
“En el presente caso el gobierno no negó que de regir la En-mienda VI, delitos de la índole del qne aquí se procesa podían so-lamente ser juzgados por un jurado del derecho común. El go-bierno, además, no discutió l'a verdad fundamental y obvia de que la Constitución de los Estados Unidos prevalece doquiera es aplica-ble. Por tanto, se trata de sostener la validez de la disposición en cuestión, basada en el argumento de que la Enmienda VI a la Cons-titución no era aplicable al Congreso al legislar para Alaska. Y esto descansa sobre dos contenciones que procederemos a considerar separadamente.
“1. — Alasita no estaba incorporada a los Estados Unidos y por ende la Sexta Enmienda no obligaba al Congreso al legislar para Alaska.
“Si se admite la premisa, es decir, el status de Alaska, la con-clusión que de ella se desprende queda establecida por las anteriores resoluciones de esta corte. En el caso de Dorr v. United States, 195 U. S. 138, la cuestión en disputa fue si la Enmienda VI era obligatoria para el Congreso al legislar para las Islas Filipinas. Aplicando los principios que indujeron a la mayoría de los jueces que concurrieron en el caso de Downes v. Bidwell, 182 U. S. 244, a creer que la cláusula de uniformidad de la Constitución era inaplicable a Puerto Rico y siguiendo la resolución enunciada en Hawaii v. Mankicki, 190 U. S. 197, se resolvió que si bien a virtud del tratado con España las Islas Filipinas habían entrado bajo la soberanía de los Estados Unidos y estaban sujetas a su dominio como una dependencia o posesión, esas Islas no habían sido ineor-*729paradas a los Estados Unidos como parte de los mismos y, por tanto, el Congreso, 'al legislar para ellas, estaba sujeto solamente a las disposiciones de la Constitución aplicables a territorios que ocupa-ran tal relación. El poder de adquirir territorios sin incorporarlos a Jos Estados Unidos como parte integrante de los mismos, según liemos dicho, fue sostenido por el razonamiento expuesto en la opi-nión emitida por tres, quizá cuatro, de los jueces que concurrieron eu la sentencia dictada en el caso de Downes v. Bidwell, siendo diclio razonamiento en efecto adoptado en el caso de Dorr como base de la resolución allí emitida, y diciendo la corte (pág. 143) :
“ ‘Hasta el momento que el Congreso crea prudente incorporar a los Estados Unidos territorio cedido por tratado, consideraremos que es ley establecida por aquella decisión (Downes v. Bidwell) que el territorio debe gobernarse por el poder existente en el Congreso de adoptar leyes para tales territorios, sujetas a aquellas restriccio-nes constitucionales sobre los poderes de diebo cuerpo que sean apli-cables a l'a situación.’
' “Y en vista del status de las Filipinas se resolvió que la En-mienda VI no era aplicable a dichas Islas y en su consecuencia que al legislar el Congreso para ellas no estaba obligado por las dis-posiciones de dicha enmienda. Para nada serviría expresar nueva-mente los fundamentos que sostienen esta conclusión y nos confor-maremos con citar el resumen hecho por la corte en la opinión del caso de Dorr, como sigue (pág. 149) :
“ ‘Llegamos a la conclusión de que la facultad de gobernar te-rritorio — que se halla implícita en el derecho de adquirirlo y que le ha sido otorgada al Congreso por la sección 3 del artículo IY de la Constitución — no importa las otras limitaciones a que pueda estar sujeto y cuyo alcance debe ser resuelto conforme surgieren las cues-tiones, no exige que dicho cuerpo adopte para territorio cedido, que no ha sido hecho parte de los Estados Unidos mediante acción con-gresional, un sistema de leyes que incluya el derecho a juicio por jurado, y que la Constitución, sin que exista legislación y por su propio vigor, no lleva tal derecho a territorios así situados’.”
En el caso de Eassmnssen la controversia terminó inme-diatamente qne se demostró que Alaska era un territorio in-corporado y que las disposiciones de la Constitución eran, por tanto, aplicables. En el caso de Balzac la controversia igualmente concluyó al demostrarse que el Congreso en 1917 no había convertido a Puerto Rico, que ya era un territorio *730enteramente organizado, en nn territorio incorporado. En el presente caso el resultado depende de otras consideraciones.
Si es cierto que el Congreso no indicó en la Ley Sherman que las palabras “cualquier territorio de los Estados Unidos” tenían el propósito de incluir territorio no incorporado, tal omisión es cuestión de menor importancia. No obstante, podemos bacer constar de paso que la Ley Sberman fue apro-bada en 1890, o sea unos diez años antes de acentuarse la cuestión relativa al status de territorio no incorporado. Las palabras “cualquier territorio de los Estados Unidos” natu-ralmente incluirían cualquier territorio posteriormente adqui-rido y organizado. Tomando en consideración el becho de que, conforme se indica en el caso de Balzac “la distinción entre adquisición e incorporación no fue considerada como im-portante o por lo menos ... no fue plenamente entendida”, quizá es una inferencia lógica presumir que el Congreso tuvo la intención de incluir toda clase de territorio posteriormente adquirido y organizado. Es muy cierto que no bay más prueba de la intención de excluir territorio no incorporado posteriormente adquirido y organizado que la que existe de una intención de incluir tal territorio en la frase “cualquier territorio de los Estados Unidos”. Para los fines de esta opinión podría admitirse, sin resolverlo, que el Congreso en 1890 no tuvo la intención de incluir en la frase “cualquier territorio de los Estados Unidos” territorio no incorporado posteriormente adquirido. La cuestión en controversia abora es si la Ley Sherman es localmente inaplicable dentro del significado de esa frase, tal cual la misma ha sido usada en nuestras dos Cartas Orgánicas. Con alguna vacilación hemos llegado a la conclusión de que “no es localmente inaplicable.”
El Congreso en 1900, al igual que en 1917, estaba al tanto del hecho de que Puerto Bico no era un territorio incorporado. En la Carta Foraker, al igual que en la Ley Jones, fue “con-veniente evitar bacer obligatorio un sistema de jurado en un país hispano y de derecho civil basta que éste lo deseara.” Balzac v. Porto Rico, supra, pág. 311. No obstante, el Con-*731greso creyó que por lo menos algunas de las “leyes estatu-tarias de los Estados Unidos no eran localmente inaplicables.” De lo contrario, no hubiese provisto, como lo hizo, en ambas Cartas Orgánicas que “las leyes estatutarias de los Estados Unidos que no sean localmente inaplicables . . . tendrán la misma fuerza y vigor en Puerto ■ Rico que en los Estados Unidos.” También creyó que tal disposición quizá sería deseable en un territorio no incorporado y al mismo tiempo no serlo en otro. De ahí la disposición expresa contenida en la Carta Orgánica de las Filipinas, aprobada en 1902, al efecto de que el artículo 1891 de los Estatutos Revisados de 1878 no debía ser aplicable a dichas Islas. Dorr v. United States, supra, pág. 143. En Kopel v. Bingham, 211 U. S. 468, la Corte Suprema resolvió que aunque Puerto Rico no era un territorio incorporado a los Estados Unidos, es un territorio completamente organizado y que el artículo 5278 de los Estatutos Revisados de los Estados Unidos “no era totalmente inaplicable”, dentro del significado del artículo 14 de la Ley Foraker. Este caso sirve de entera autoridad si tal autoridad es necesaria para la conclusión de que un esta-tuto federal aprobado antes de que se hubiese hecho distin-ción entre territorios y territorios no incorporados, aplicable por sus términos a cualquier “estado o territorio”, no puede ser “localmente inaplicable”, no obstante el hecho de que Puerto Rico es un territorio no incorporado. Véanse tam-bién American Railroad Company of Puerto Rico v. Didricksen, 227 U. S. 145, y National City Bank v. Domenech, 47 D.P.R. 29.
En el caso de Peck Steamship Line v. New York & P. R. S. S. Co., 2 P. R. Fed. 109, 128, resuelto en 1906, el Juez Rodey de la Corte de Distrito de los Estados Unidos para Puerto Rico dijo:
“. . . Es difícil determinar qué es localmente inaplicable de aquella parte de la ley contr'a monopolios hecha extensiva a los te-rritorios ... A nuestro juicio, para los fines de esta decisión es-pecífica, carece de importancia si, como cuestión de hecho o de de-*732recbo, Puerto Rico cae enteramente dentro de la definición de un ‘territorio organizado.’ Si es o no suficientemente un territorio que cae dentro de las disposiciones del artículo 3 de la ley contra mo-nopolios antes citada, que prohíbe ciertos actos que impidan el trá-fico o el comercio en cualquier territorio de los Estados Unidos, etc., es la cuestión a resolver en el presente caso.
“El Procurador General Knox, en su opinión respecto a marcas de fábrica, 23 Ops. Proc. General 635, dijo: ‘Puerto Rico ha que-dado plenamente organizado bajo una ley del Congreso que contiene en detalle la constitución de su gobierno, y organizado en su mayor parte sobre el plan adoptado para los territorios contiguos a los Es-tados de la Unión. De todo el tenor de esta Carta Orgánica surge la presunción de que una interpretación liberal de la disposición que hace extensivas las leyes de los Estados Unidos estaría en armonía con el espíritu del Congreso . . .
“El Procurador General Griggs, en junio 2, 1900, resolvió (23 Ops. Proc. Gen., pág. 169) que por virtud del artículo 14 de l'a Ley Foraker se hicieron extensivas a Puerto Rico las leyes de los Esta-dos Unidos relativas a la organización y poderes de los bancos na-cionales ...
“El Sr. Hoyt, Procurador General Interino, en julio 15 de 1902 (24 Ops. Proc. Gen., pág. 86) resolvió que la Carta Foraker pone en vigor en Puerto Rico la ley de inmigración del Congreso del año 1882. Esta última es una ley que fué aprobada 18 años antes que el Acta Foraker (pág. 130).
“La Corte Suprema de los Estados Unidos, en el caso de J. Ribas e Hijo v. United States, 194 U. S. 315, 48 L. ed. 994, 24 Sup. Ct. Rep. 727, dijo: ‘Una acción que podía instruirse bajo la ley Tucker (24 Stat. at L. 505, capítulo 359, U. S. Comp. Stat. 1901, pág. 752) contra los Estados Unidos ante una corte de distrito o de circuito de los Estados Unidos, cae dentro de la competencia de la Corte de Distrito de los Estados Unidos para Puerto Rico.’ La Ley Tucker es extensa, conteniendo unos 15 artículos, y ninguna parte de ella se refiere a un territorio, sin embargo, de conformidad con las disposiciones de la Carta Foraker, que proveen que todas las le-yes de los Estados Unidos que no sean localmente inaplicables serán ley en Puerto Rico y otorgan a dicha corte la jurisdicción de una corte de circuito y de distrito de los Estados Unidos (sección 34 del Acta Foraker), la Corte Suprema resolvió que la misma estaba en vigor en esta Isla.
“D.e ello se desprendería que Puerto Rico es en verdad más un *733territorio organizado que algunas de las jurisdicciones más antiguas, puesto que tiene lo que ningún otro territorio, a excepción de Hawaii, posee; es decir, una corte separada de los Estados Unidos, es de presumirse que para baeer cumplir las leyes de los Estados Uni-dos como parte de su jurisdicción, enteramente distinta a las cortes insulares locales que constituyen de por sí un sistema local completo y amplio . . .
“En el presente caso no podemos ver cómo la ley contra mono-polios sea de por sí localmente inaplicable. Por el contrario, es muy aplicable loealmente y una disposición legal saludable malamente ne-cesitada por la Isla de no estar ya en vigor. Por tanto, resolvemos que la ley del Congreso en cuestión, al menos para los fines de éste litigio no es localmente inaplicable, según los términos de la de-manda en este caso, y está, por lo menos aquella parte de la misma que se refiere a territorios, enteramente en todo su vigor en Puerto Eico (Pág. 132).”
Unos seis meses después de emitirse la decisión en el caso de Peck, la Legislatura Insular, quizá concurriendo con el criterio del Juez Eodey al efecto de que la Ley Sherman, de no estar ya en vigor en Puerto Eico era un estatuto salu-dable que la Isla necesitaba grandemente, o tal vez llegando independientemente a la misma conclusión, adoptó la ley local contra monopolios. Siete años más tarde el Congreso incluyó a Puerto Eico en la Ley Clayton. En esto no hubo coerción alguna. Un sistema de jurado quizá no sea aconsejable ni deseable en un “país hispano y de derecho civil.” Hasta ahora no se ha sugerido razón alguna por qué una ley contra monopolios sea necesariamente inapropiada a las necesidades de tal país. Sea ello como fuere, tanto el pueblo de Puerto Eico en 1907 como el Congreso en 1914, han enunciado la opinión de que se necesitaba en Puerto Eico una ley contra monopolios. No estamos por ahora preparados para decir, más de un cuarto de siglo después de aprobarse la ley local y unas dos décadas después de adoptarse la Ley Clayton, que tanto el Congreso como la Legislatura insular estaban equi-vocados y que la Ley Sherman es “localmente inaplicable.” Aún si pudiera decirse que la Ley Sherman era localmente *734inaplicable en 1900, o en 1907, o en 1914, o en 1917, de ello no se desprende que lo sea boy en día. Ann sin la actuación del Congreso o de la Legislatura local, los acontecimientos recientes, de los cuales podemos tomar conocimiento judicial como cuestión de historia contemporánea, tenderían hacia la conclusión de que actualmente la Ley Sherman no es local-mente inaplicable.
Si la Ley Sherman por sí sola cubriera todo el campo de la ley local de 1907, entonces esa ley sería una tentativa fútil de .reglamentar cuestiones que no eran materia propia de legislación. Si la ley local en algún momento estuvo en vigor, ella fue sustituida por la Ley Sherman, tal cual la misma fué suplementada y ampliada por la Ley Clayton. El Paso & Northeastern Railway Co. v. Gutiérrez, 215 U. S. 87.
No hemos pasado por alto el Hecho de que en el presente caso no existe conflicto alguno entre la ley local y el estatuto federal. Es cierto que en el caso de Gutiérrez existía un conflicto entre la ley de Nuevo Méjico y la ley federal sobre responsabilidad de los patronos (Federal Employers’ Liability Act). Sin embargó, la Corte Suprema, en vez de dar énfasis a este aspecto* del caso, basó su decisión enteramente en el fundamento de que el estatuto federal que regula el comercio en los territorios había suplantado la ley territorial sobre la misma materia. Esta corte, desde luego, queda obligada por dicha decisión y la doctrina de la misma, que no aparece haber sido limitada o modificada por cualquier decisión posterior de la Corte Suprema, debe regir nuestra resolución en el presente caso.
La orden de la corte de distrito negándose a anular su orden restrictiva provisional anterior o aquella parte de la misma que otorga un remedio bajo las disposiciones de la ley local contra monopolios de 1907, como única base de tal remedio, debe ser anulada y, concediendo al Pueblo de Puerto Eico el beneficio de cualquier duda que pueda surgir respecto a ciertas cuestiones que no hemos discutido ni resuelto en la presente opinión, debe devolverse el caso para ulteriores pro-*735cedimientos en la corte de distrito que sean de sn compe-tencia, adecuados en el presente recurso, y no inconsistentes con esta opinión.
El Juez Asociado Sr. Wolf disintió.*